Citation Nr: 0007466	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-11 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
lymph nodes.

2.  Entitlement to an increased (compensable) evaluation for 
lumbar syndrome.

3.  Entitlement to an increased (compensable) evaluation for 
gastroesophageal reflux disease.

4.  Entitlement to an increased (compensable) evaluation for 
costochondritis.

5.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities per 38 C.F.R. 
§ 3.324.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to November 
1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of July 1997 from the Jackson, Mississippi, 
Regional Office (RO).  This matter was previously before the 
Board in May 1999 wherein the case was remanded for 
additional development.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  There is no competent medical evidence of record which 
clinically confirms a current disorder of the lymph nodes.

3.  The lumbar syndrome is manifested by slight limitation of 
motion.

4.  The gastroesophageal reflux disease is manifested by 
complaints of regurgitation.

5.  The costochondritis is manifested by complaints of pain 
with strenuous activity.


CONCLUSIONS OF LAW

1.  The claim for service connection for a disorder of the 
lymph nodes is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The schedular criteria for a 10 percent evaluation for 
lumbar syndrome have been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 1991); 38 C.F.R. § Part 4, Diagnostic Code 5292 (1999).

3.  The schedular criteria for a compensable rating 
evaluation for gastroesophageal reflux disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.20, Part 4, Diagnostic Codes 7399-7346 (1999).

4.  The schedular criteria for a compensable rating 
evaluation for costochondritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.20, Part 4, 
Diagnostic Codes 5399-5321 (1999).

5.  The claim for a 10 percent rating for multiple 
noncompensable ratings is moot. 38 C.F.R. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1999, the Board remanded these issues so that the 
veteran could be scheduled for a VA examination.  In 
conjunction with the Remand the RO asked the veteran if he 
would be willing to report for the examination.  No response 
was received from the veteran. 

Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record. 38 C.F.R. 
§ 3.655(a) and (b) (1999).  When an examination is scheduled 
in conjunction with any other original claim, a reopened 
claim for a benefit which was previously disallowed, or a 
claim for an increased rating, the claim shall be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member.  38 C.F.R. § 3.655(b) (1999).

The evidence does not indicate that the veteran was informed 
of 38 C.F.R. § 3.655(b).  The RO based the current decision 
on a de novo review of the records.  The Board will do 
likewise.

I. . Service Connection for a Disorder of the Lymph Nodes

The threshold question that must be resolved is whether the 
veteran has submitted a well grounded claim for entitlement 
to service connection for a disorder of the lymph nodes.  
38 U.S.C.A. § 5107(a) (West 1991).  A person who submits a 
claim for benefits administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  A well grounded claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Robinette v. Brown, 8 Vet.App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded.  Robinette, 
8 Vet.App. at 75-76; King v. Brown, 5 Vet.App. 19, 21 (1993).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is ordinarily required to fulfill the well 
grounded claim requirement of section 5107(a).  Edenfield v. 
Brown, 8 Vet.App. 384, 388  (1995).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  If the claimant has not presented a well 
grounded claim, then the appeal fails as to that claim, and 
the Board is under no duty pursuant to 38 U.S.C.A. § 5107(a) 
to assist the claimant any further in the development of that 
claim.  Murphy, 1 Vet.App. at 81.  

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

The veteran asserts that he has a disorder of the lymph nodes 
that was first manifested during his period of active 
service.  A review of the veteran's service medical records 
reflects that the veteran was treated on several occasions 
during 1995 for sore throats and accompanying tender and 
swollen glands.

Subsequent to service, the veteran underwent a VA examination 
in June 1997.  The veteran reported that in February 1995, he 
had a bad sore throat and had some lymph node enlargement in 
his neck.  He stated that he was told at the time that it was 
to be expected.  He indicated that the lymph nodes have gone 
down since that time, but are still persistent.  Physical 
examination revealed that the veteran had an English pea-
sized node, one on the right side and two on the left side 
anterior cervical area.  There were none on the 
supraclavicular area.  The diagnosis was minor cervical 
adenopathy (does not feel pathological at the present time).

The veteran's statements which describe the symptoms of a 
disability or an incident which occurred in service are 
considered competent evidence.  However, a lay person is not 
competent to make a medical diagnosis, or to relate a given 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board is 
satisfied that the veteran did have sore throats and tender 
and swollen glands during service.  However, the veteran has 
not presented competent medical evidence nor is there 
competent medical evidence of record which demonstrates that 
he currently has a lymph node disability.  The VA examiner in 
June 1997 did indicate that there was minor cervical 
adenopathy.  However, the examiner also indicated it did not 
feel pathological at the present time.  Thus, a current 
disability has not been clinically confirmed. 

To summarize, the veteran has not submitted any competent 
medical evidence nor is there any competent medical evidence 
of record, which establishes a relationship between any 
current disorder of the lymph nodes and his military service, 
to include the reported inservice tender and swollen glands. 
The diagnosis was minor cervical adenopathy (does not feel 
pathological at the present time). Accordingly, the Board 
finds that the claim is not well grounded and the claim must 
be denied.

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.

II Increased Evaluations

Initially, the Board has found that the veteran's claims are 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that they are plausible, that is meritorious on their own or 
capable of substantiation.  This finding is based upon the 
veteran's assertion that his lumbar syndrome, 
gastroesophageal reflux disease, and costochondritis are more 
disabling than reflected by their current rating.  Proscelle 
v. Derwinski, 2 Vet. App 629 (1992).  However, in the instant 
case the veteran is technically not seeking an increased 
rating, since his appeal arises from the original assignment 
of disability ratings.  Nevertheless, when a veteran is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999);  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995). The Board notes that in 
the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a) or under Stegall v. 
West, 11 Vet. App. 268 (1998).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

III Lumbar Syndrome

The veteran contends that his low back disability is more 
disabling than reflected by his current evaluation.  The 
veteran underwent a VA examination in May 1997.  He reported 
that he had some pain each morning when he awakened, which 
usually subsided with activity.  He indicated that on one 
occasion, he experienced some tingling down the right lower 
extremity.  He stated that he would do daily stretching 
exercises, but take no medication.  

Physical examination of the back revealed that the veteran 
could stand erect without pelvic obliquity or scoliosis.  He 
had no tenderness over the spinous processes.  Range of 
motion was 55 degrees of flexion, 30 degrees of extension, 25 
degrees of right lateral bending and 25 degrees of left 
lateral bending.  The examiner noted that normal range of 
motion was 60 degrees of flexion, 25 degrees of extension, 
and 25 degrees of lateral bending.  Straight leg raising was 
limited to 75 degrees bilaterally by hamstring tightness.  
Rotation of the hips caused no pain.  There was no motor 
weakness or sensory deficit in the lower extremities.  X-rays 
of the lumbar spine revealed no evidence of fracture, 
dislocation, narrowing of the disk space or osteophyte 
formation.  The examiner concluded that he could find no 
objective evidence of organic pathology in the veteran's 
physical or X-ray examination to explain the symptoms.

The RO has assigned a noncompensable rating evaluation for a 
slight lumbosacral strain pursuant to the criteria set forth 
in the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4, Diagnostic Code 5295 (1999).  Pursuant to this 
Code, 
the maximum 40 percent rating evaluation is warranted when 
the lumbosacral strain is severe with listing of the whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is appropriate when the lumbosacral strain is accompanied by 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 10 percent 
evaluation is warranted when the lumbosacral strain is with 
characteristic pain on motion.  A noncompensable evaluation 
is assigned when the lumbosacral strain is with slight 
subjective symptoms only.

The lumbar syndrome may also be evaluated under Diagnostic 
Code 5292 which provides for the evaluation of limitation of 
motion of the lumbar spine.  When the limitation of motion of 
the lumbar spine is severe, a 40 percent evaluation is 
warranted.  When the limitation of motion of the lumbar spine 
is moderate, a 20 percent evaluation is warranted.  Where the 
limitation of motion of the lumbar spine is slight, a 10 
percent evaluation is assigned.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (1999).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (1999).

To summarize, statements by the veteran describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu, 2 Vet.App. at 492.  However, these 
statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.

In this regard, the VA examination have showed that the 
veteran was experiencing pain in the low back area and 
occasional tingling that decreased with activity.  However, 
the examiner stated that he could find no objective evidence 
of organic pathology.  The examination did show some slight 
limitation of motion of the lumbar spine.  After reviewing 
the current clinical findings in conjunction with the 
veteran's symptoms as set forth in the DeLuca case, it is the 
Board's judgment that the degree of functional impairment 
resulting from the low back results in slight limitation of 
motion of the lumbar spine under Diagnostic Code 5292.  
Accordingly, a 10 percent evaluation is warranted pursuant to 
38 C.F.R. § 4.71a (1999).

In reaching this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis for a rating in excess of 
10 percent.  
The current evidence does not show the presence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  The evidence did 
not support a finding of moderate or severe limitation of 
motion.  Accordingly, a disability rating evaluation greater 
than 10 percent pursuant to Diagnostic Code 5292 is not 
warranted.

In a recent decision the Court held that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999). The Board finds that the current 10 percent for 
the lumbar syndrome is the highest rating warranted during 
the appeal period.

IV Gastroesophageal Reflux Disease

The veteran contends that his gastroesophageal disorder is 
more disabling than reflected by his current evaluation.  The 
veteran underwent a VA examination in June 1997.  The veteran 
reported that he was diagnosed with gastroesophageal reflux 
disease in 1995 per an upper gastro-intestinal series.  He 
reported having regurgitation on reclining, which was worse 
with spicy foods and orange juice.  He stated that he had 
been treated with Zantac with some relief and that he now 
takes over-the-counter Pepcid.  He indicated that he tries to 
avoid eating a late meal and that he sleeps on several 
pillows to elevate his head.  Physical examination revealed 
that the veteran was 6 foot 4 inches in height and 186 
pounds, with maximum weight over the past year at 190 pounds.  
The veteran was described as well developed and well 
nourished.  The abdomen was without organomegaly, masses or 
tenderness.  Bowel sounds were normoactive and there was no 
rebound tenderness.  An upper gastro-intestinal series 
revealed no evidence of mass or ulcer.  The duodenal bulb was 
spastic and demonstrated prominence of the mucosal folds 
thought to be a degree of duodenitis.  There were also small 
areas of barium collection noted in the duodenal bulb, which 
could have represented either erosions or ulcers.  The 
duodenal sweep and visualized portion of the small bowel were 
unremarkable.  The diagnosis was gastroesophageal reflux 
disease and duodenitis with duodenal ulcers vs. erosions.

The RO has assigned a noncompensable rating evaluation for 
gastroesophageal reflux disease as analogous to the criteria 
set forth in the Schedule under Diagnostic Code 7346 (1999).  
38 C.F.R. § 4.20 (1999).  Diagnostic Code 7346 provides for 
the evaluation of hiatal hernia.  Pursuant to the criteria of 
this provision, a rating of 10 percent is warranted where the 
evidence shows two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent rating is 
warranted where the evidence shows persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is warranted where the evidence shows symptoms 
of pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 4.114 
(1999).  

As indicated hereinabove, statements by the veteran 
describing the symptoms of a disability are considered to be 
competent evidence.  Espiritu, 2 Vet.App. at 492.  However, 
these statements must be viewed in conjunction with the 
objective medical evidence and the pertinent rating criteria.  
The recent VA examination showed that the primary complaint 
was regurgitation.  There was no indication of significant 
weight loss, dysphagia, pyrosis, and substernal or arm or 
shoulder pain.  Therefore, the Board finds that the criteria 
for entitlement to a 10 percent rating for gastroesophageal 
reflux disease are not met.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, 1 Vet.App. at 589.  However, the 
Board finds no basis to warrant an increased rating 
evaluation.  The Board finds that the current zero percent 
rating is the highest rating warranted during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

V Costochondritis

The veteran contends that his costochondritis is more 
disabling than reflected by his current evaluation.  The 
veteran underwent a VA examination in June 1997.  The veteran 
reported that while in boot camp doing push-ups, he was 
diagnosed with costochondritis, and that any time he does 
strenuous-like activity such as lifting weights, he has 
problems with chest pain.  Cardiac examination revealed a 
regular rate without murmurs, rubs, or gallops.  PMI was not 
displaced, precordium was not hyperactive, and there was no 
peripheral edema.  There was no chest wall tenderness to 
palpation at the time of examination.  

An examination of the lungs showed no history of shortness of 
breath.  The lungs were clear to auscultation and percussion.  
There were no rales, rhonchi, or wheezes.  X-rays of the 
chest showed that the heart was normal in size.  There 
appeared to be rather hyperlucency of the right lung as 
compared to the left, but this was said to be more likely 
artificial or due to technique.  The lungs were free of 
infiltrates.  The diagnosis was recurrent costochondritis.

The RO has assigned a noncompensable rating evaluation for 
recurring costochondritis which is rated pursuant to the 
criteria set forth in the Schedule as analogous to muscle 
injury under Diagnostic Code 5321.  38 C.F.R. § 4.20 (1999).  
Diagnostic Code 5321 provides for the evaluation of injury 
involving Muscle Group XXI, muscles of respiration, the 
thoracic muscle group.  

The regulations pertaining to the rating of muscle injury 
disabilities were revised effective July 3, 1997. The veteran 
is entitled to evaluation of his disability under either the 
previously existing regulations or the newly amended 
regulations, whichever is determined to be more favorable in 
his individual case.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The revision contains no changes to Diagnostic 
Code 5321.

When there is evidence of slight muscle injury a rating of 
zero percent is provided. When there is moderate muscle 
injury, a rating of 10 percent is provided. Diagnostic Code 
5321.

Slight disability of muscles is found where the muscle wound 
is simple, without debridement, infection or effects of 
laceration, and there is no significant impairment of 
function and no retained metallic fragments.  Moderate 
disability is found where the wound is through and through or 
deep penetrating of relatively short track, and the entrance 
and exit scars are linear or relatively small, with moderate 
loss of deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue in 
comparative tests. 38 C.F.R. § 4.56.

The June 1997 VA medical examination report established that 
there was no chest wall tenderness to palpation.  The veteran 
indicated that he experienced chest pain with strenuous 
activity such as lifting weights, but there was no objective 
evidence of pain at the time of the examination.  
Additionally, an examination of the lungs showed no 
abnormality regarding respiration.

As indicated hereinabove, statements by the veteran 
describing the symptoms of a disability are considered to be 
competent evidence.  Espiritu, 2 Vet.App. at 492.  However, 
these statements must be viewed in conjunction with the 
objective medical evidence and the pertinent rating criteria.  
Based on the available evidence, the Board finds that the 
costochondritis does not satisfy the criteria for moderate 
disability under Code 5321.  Hence, entitlement to an 
increased rating is not warranted.  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, 1 Vet.App. at 589.  However, the 
Board finds no basis to warrant an increased rating 
evaluation.  The Board finds that the current zero percent 
rating is the highest rating warranted during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

VI Multiple Noncompensable Service Connected Disabilities

The veteran has also appealed the RO's July 1997 denial of a 
10 percent rating based on his multiple noncompensable rated 
service connected disabilities under 38 C.F.R. § 3.324 
(1999).

The provisions of 38 C.F.R. § 3.324 state that where a 
veteran suffers from two or more separate permanent service 
connected disabilities, all of which are rated at zero 
percent, VA may apply a 10 percent combined rating for these 
disabilities if they are of such character as to clearly 
interfere with normal employability. However, the Board has 
determined that the veteran is entitled to a 10 percent 
schedular rating for his service connected lumbar syndrome.  
Accordingly, this issue has become moot.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

ORDER

Entitlement to service connection for a disorder of the lymph 
nodes is denied. Entitlement to an increased rating 
evaluation of 10 percent for limitation of motion of the 
lumbar spine is granted subject to the legal provisions 
governing the payment of monetary awards.  Entitlement to an 
increased (compensable) evaluation for gastroesophageal 
reflux disease is denied.  Entitlement to an increased 
(compensable) evaluation for costochondritis is denied.  
Entitlement to a 10 percent evaluation based on multiple 
noncompensable service connected disabilities per 38 C.F.R. 
§ 3.324 is dismissed.





		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

